               Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


 SAXX HOLDINGS INC.,

                  Plaintiff,                              Case No. 6:20-cv-415

          v.
                                                          JURY TRIAL DEMANDED
 STANFIELD’S LIMITED,

                  Defendants,


                                           COMPLAINT

          Plaintiff Saxx Holdings Inc. by and through its undersigned attorneys, for its complaint

against Defendant Stanfield’s Limited alleges as follows:

                                              PARTIES

          1.     Saxx is a British Columbia Company with its principal place of business at 68 West

5th Avenue, Vancouver, British Columbia, Canada.

          2.     On information and belief, Stanfield’s is a Nova Scotia Limited Company with its

principal place of business at 1 Logan Street, Truro, Nova Scotia, Canada.

                                  JURISDICTION AND VENUE

          3.     Saxx brings this action for patent infringement under the Patent Act, 35 U.S.C. § 1,

et seq.

          4.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

          5.     Venue is proper in this District pursuant to at least 28 U.S.C. § 1391(c)(3). Stan-

field’s is not resident in the United States, so venue is proper in any judicial district, including the

Western District of Texas.
               Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 2 of 14




          6.     This Court has personal jurisdiction over Stanfield’s because, inter alia, Stanfield’s

does business in the State of Texas. Upon information and belief, Stanfield’s has advertised, pro-

moted, offered for sale, sold, and/or distributed, and continues to advertise, promote, offer for sale,

sell, and/or distribute infringing products to customers and potential customers in this judicial dis-

trict, including, inter alia, directly through its website, www.Stanfields.com.

          7.     Upon further information and belief, Stanfield’s primary (if not exclusive third-

party) United States distributor is HisRoom.com (“HisRoom”). HisRoom holds itself out as the

“world’s premier online underwear authority”1 and upon information and belief, is operated by

Andra Group, LP out of its principal place of business at 8941 Empress Row, Dallas, Texas. Upon

further information and belief, HisRoom has advertised, promoted, offered for sale, sold, and/or

distributed, and continues to advertise, promote, offer for sale, sell, and/or distribute infringing

products to customers and potential customers in this judicial district through its website, His-

Room.com. Upon further information and belief, fulfilment of orders of infringing products

through some of the largest retailers in the United States, including Amazon and Walmart, are

completed exclusively by HisRoom through its operations in Texas to customers, including those

in this judicial district.

          8.     Upon information and belief, Stanfield’s has placed infringing products into the

stream of commerce and should have reasonably foreseen that those products would end up in the

State of Texas, the second-most populous state in the United States. Further upon information and

belief, Stanfield’s has purposefully directed sales of the infringing products at the State of Texas

including, inter alia, through its ongoing relationship with the Texas-based online retailer, His-

Room.


    1
        See https://www.hisroom.com/about-hisroom,1160,30.html (last accessed May 18, 2020).
                                              -2-
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 3 of 14




                FACTUAL ALLEGATIONS UNDERLYING ALL CLAIMS

               Saxx is a Significant Innovator in the Men’s Underwear Market

       9.      Saxx was launched in 2007 to disrupt the market for men’s underwear by offering

consumers the most comfortable product, even if it meant reinventing the wheel. Just days into a

lengthy fishing trip in the Pacific Ocean in 2006, former baseball player (catcher, NCAA Okla-

homa State and UNLV, drafted by the Colorado Rockies) Trent Kitsch recognized an opportunity

while experiencing discomfort wearing traditional underwear under his ocean fishing suit. He

considered that while there are multiple varieties of men’s underwear products (boxers, briefs,

boxer-briefs, etc.), for as long as Mr. Kitsch could remember, each had maintained a relatively

constant design. These designs resulted in problems for the user: chief among them was the lack

of material between the genitals and the legs. As a result, users in a variety of common situations–

performing athletic feats (like fishing and baseball), wearing tight, fashionable pants, or even sit-

ting down in certain positions–could experience severe discomfort in or near his genitals including

sticking, pressure, chafing and excessive moisture. There had generally not been much innovation

in the technical design of underwear, and he wondered “how can I re-invent men’s underwear to

prevent contact and be more comfortable?”

       10.     Before his boat returned to port, Mr. Kitsch was already sketching out in his head

designs that would address these problems. Soon after he returned to Richard Ivey School of

Business School in Ontario, Canada, where Mr. Kitsch was studying to obtain his MBA, he and

his co-inventor Craig Galinowski refined the concept and hired professional fashion designer Cara

Megan to produce a first prototype and patterns, as well as ensure that the design utilized the most

appropriate materials and was visually appealing to consumers.




                                                -3-
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 4 of 14




       11.     Many prototypes later, Mr. Kitsch and his collaborators had settled on a design for

the first model of Saxx men’s underwear. The key innovation of the first Saxx underwear product

was what would sometimes be known as “Comfort Side Panels:” two thin mesh internal panels

extending toward a user’s body from a genital pouch, which positioned a comfortable, wicking

fabric between the genitals and the user’s inner thighs. This design achieved Mr. Kitsch’s vision

of reducing discomfort and chafing all the while maintaining a visually-appealing aesthetic.

       12.     In the same year it was launched, Saxx released its first underwear design to the

public. The first 200 pairs of Saxx underwear were sold over the Christmas holiday in the cafeteria

at Mr. Kitsch’s business school and on the sidewalk outside a Lululemon store in Toronto, Ontario.

Flash-forward just two years, and Saxx had sold over 50,000 pairs of underwear utilizing the Com-

fort Side Panels.

       13.     Saxx has since grown from Mr. Kitsch and his early collaborators to over 80 em-

ployees and about 15 % of the North American market share for men’s underwear in the over $20

category. Saxx and its underwear products have been featured in numerous international publica-

tions, including Men’s Health (“The Best Underwear for Men”), Men’s Fitness (“The Best Boxers

and Briefs of 2017”), Esquire (“The 10 Best Boxer Briefs to Wear Every Day”), and National

Geographic (“The Ultimate Men’s Travel Underwear”). Saxx has had enthusiastic customers and

brand ambassadors such as current and former professional baseball players Justin Morneau, Jeff

Francis, Jake Arietta, and Ian Desmond, professional basketball player Kevin Love, and profes-

sional surfer Mark Healy. Building on its core tenets of comfort and style, Saxx now offers various

apparel products including athletic shorts, t-shirts, and sleepwear. These products are available

throughout the United States in major retailers (Nordstrom’s, REI) and regional brick-and-mortar

stores (including the Texas-based Tyler’s). They are also available online from specialist websites

                                               -4-
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 5 of 14




like the Texas-based HisRoom, but also through Amazon, Zappos and other large online retailers.

While Saxx has expanded its product line, it remains ever-conscious of its founding mission: to

offer the most comfortable men’s underwear by re-thinking decades of convention and by adopting

innovative technologies designed to achieve comfort and versatility.

                    Saxx Invests in the Invention of U.S. Patent 9,375,035

       14.     Saxx not only innovates in the men’s underwear industry, it also looks to invest in

the meritorious inventions of others. One such investment is another improved men’s underwear

design by Jonkeo D. Ingels, a New York-based fashion designer originally from Laos.

       15.     On October 31, 2014, Mr. Ingels filed U.S. Patent Application No. 14/529,800,

entitled “System for Male Genital Support and Enhancing Appearance.”

       16.     U.S. Patent Application No. 14/529,800 eventually issued as U.S. Patent No.

9,375,035 on June 28, 2016 (“the ’035 Patent”).

       17.     On November 12, 2019, Saxx acquired all rights, title, and interest in the ’035 Pa-

tent. That assignment was duly recorded at the United States Patent & Trademark Office on No-

vember 19, 2019.

       18.     The ’035 Patent claims a male underwear garment with two comfort side panels but

where the side panels cross-over one another. Like the original Kitsch design, the panels are po-

sitioned between the genitals and the user’s thighs (and thus improving comfort). The cross-over

also more fully covers the skin of the user under the scrotum. Mr. Ingels’ invention was not limited

to standard underwear (boxers, briefs or boxer briefs), but could also be used in long underwear

(i.e., “long johns”), sweat pants, athletic shorts or even in various kinds of swimwear.




                                               -5-
               Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 6 of 14




        19.      The two cross-over panels claimed in the invention are depicted below in Figure 1

from the ’035 Patent. The figure shows the underwear inside out so that the panels and other

features are clearly visible.




        20.      In the ’035 Patent, Mr. Ingels described the orientation of the panels in some em-

bodiments of his invention as forming an “X”, as is seen in the above patent figure.

              Infringement of the ’035 Patent by Stanfield’s “X” Modal Boxer Briefs

        21.      Upon information and belief, in 2018, nearly four years after Mr. Ingels filed the

application resulting in the ’035 Patent, and over two years after the patent issued, Stanfield’s

released its “X” Modal line of men’s boxer briefs.

        22.      Stanfield’s advertises the “unique internal pouch construction” of its “X” Modal

boxer briefs on its website, www.Stanfields.com, as part of the following image:




                                                -6-
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 7 of 14




       23.       Stanfield’s, by purposefully advertising, promoting, offering for sale, selling, and

distributing the “X” Modal boxer briefs, infringes Saxx’s intellectual property rights.

       24.       Stanfield’s has conducted its infringing activities without a license or any other

authorization.

       25.       Further, Stanfield’s has conducted such activities in direct competition with Saxx’s

lawful and innovative product offerings. Indeed, upon information and belief, Stanfield’s primary

United States distributor is HisRoom, the well-known men’s underwear online retailer based in

Dallas. HisRoom’s homepage, www.HisRoom.com, proudly touts to interested customers that it

offers products from Saxx, but does not tout Stanfield’s:




                                                 -7-
            Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 8 of 14




Nonetheless, when consumers (including those in this judicial district) search HisRoom for boxer

brief products, they are presented with numerous offerings from Saxx and a single Stanfield’s

product, the infringing “X” Modal boxer brief:




                                             -8-
              Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 9 of 14




        26.     As discussed in more detail below, the “X” Modal boxer briefs all include two

cross-over panels forming an “X.”

        27.     As discussed in more detail below, the “X” Modal boxer briefs all utilize the inven-

tions of the ’035 Patent.

        28.     On December 30, 2019, Saxx’s counsel wrote to Stanfield’s. The letter notified

Stanfield’s of the ’035 Patent and explained that Stanfield’s “X” Modal boxer briefs infringe at

least claim 1 of the ’035 Patent. The letter asked that Stanfield’s immediately cease and desist

from further marketing or selling of the “X” Modal boxer briefs.

        29.     Despite the notice conveyed by Saxx’s December 30, 2019 letter, Stanfield’s has

continued its infringing activities.

                          Count 1: Infringement of U.S. Patent No. 9,375,035

        30.     Saxx realleges and incorporates by reference the preceding paragraphs as though

fully set forth herein.

        31.     Stanfield’s makes, uses, sells, offers for sale, and/or imports in/into the United

States various men’s underwear products. Such products include, on information and belief, the

“X” Modal boxer brief.

        32.     On information and belief, Stanfield’s has directly infringed and continues to di-

rectly infringe at least claim 1 of the ’035 Patent by, among other things, making, using, selling,

offering for sale, and/or importing the “X” Modal boxer briefs in/into the United States.

        33.     On information and belief, the “X” Modal boxer brief is a male bottom garment

comprising a front panel, a back panel, a left leg opening, a right leg opening, a crotch bottom, and

a torso opening bounded by a torso opening edge, and wherein between the torso opening edge




                                                 -9-
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 10 of 14




and the crotch bottom, the male “X” Modal boxer briefs can be divided into five sections (section

A, B, C, D, and E) of equal width.

       34.     On information and belief, the “X” Modal boxer briefs include a genital support

pouch for carrying the male genitals, the pouch disposed on an inner surface of the front panel.

       35.     On further information and belief, the “X” Modal boxer brief’s genital support

pouch comprises a first pouch strap having a narrow first upper tip flaring downwardly to a broader

first lower base, wherein the first upper tip is disposed in the first section (section A) above the

right leg opening, wherein the first upper tip is attached to the inner surface, wherein a first base

edge of the first lower base is disposed in the fourth section (section D) and attached to the inner

surface, and wherein a bottom end of a first vertical side edge of the first pouch strap is disposed

above the middle portion of the right leg opening and the first vertical side edge is attached to the

inner surface between the first section (section A) and the fourth section (section D).

       36.     On further information and belief, the “X” Modal boxer brief’s genital support

pouch further comprises a second pouch strap having a narrow second upper tip flaring down-

wardly to a broader second lower base, wherein the second upper tip is disposed in the first section

(section A) above the left leg opening, wherein the second upper tip is attached to the inner surface,

wherein a second base edge of the second lower base is disposed in the fourth section (section D)

and attached to the inner surface, and wherein a bottom end of a second vertical side edge of the

second pouch strap is disposed above the middle portion of the left leg opening and the second

vertical side edge is attached to the inner surface between the first section (section A) and the

fourth section (section D).

       37.     On information and belief, the “X” Modal boxer briefs include a first diagonal edge

of the first pouch strap and a second diagonal edge of the second pouch strap intersecting at a point

                                                - 10 -
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 11 of 14




to form an “X”, and wherein the point of intersection is disposed in the third section (section C),

wherein the first pouch strap overlaps the second pouch strap at and below the point of intersection.

       38.     On further information and belief, when the “X” Modal boxer briefs are worn, the

male genitals are placed in the genital support pouch via a pouch opening disposed above the point

of intersection and between the first diagonal edge and the second diagonal edge, wherein the

pouch opening forms a “U” or “V” shaped structure.

       39.     On further information and belief, the total surface area of the genital support pouch

of the “X” Modal boxer briefs is disposed between the first section (section A) and the fourth

section (section D).

       40.     On further information and belief, the first pouch strap and the second pouch strap

of the “X” Modal boxer briefs substantially overlap to cover the male genitals, thereby preventing

the male genitals from contacting a skin of a thigh, and wherein the first pouch strap and the second

pouch strap of the genital support pouch uplift the male genitals in Z-axis direction to enhance

their appearance by maximizing genital outlines under a clothing when the garment is worn.

       41.     By making, using, testing, offering for sale, selling, and/or importing the “X”

Modal boxer briefs, Stanfield’s has injured Saxx and is liable for directly infringing one or more

claims of the ’035 Patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       42.     On information and belief, Stanfield’s indirectly infringes the ’035 Patent by ac-

tively inducing infringement under 35 U.S.C. § 271(b).

       43.     Stanfield’s has had knowledge of the ’035 Patent since at least December 30, 2019.

Further, Stanfield’s has had knowledge of the ’035 Patent since at least service of this Complaint.

On information and belief, Stanfield’s knew of the ’035 Patent and knew of its infringement, in-

cluding by way of this lawsuit.

                                               - 11 -
             Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 12 of 14




       44.     On information and belief, Stanfield’s intended to induce patent infringement by

importers, third-party retailers, and users of the “X” Modal boxer briefs and had knowledge that

the inducing acts would cause infringement or was willfully blind to the possibility that its inducing

acts would cause infringement. Stanfield’s specifically intended and was aware that making, us-

ing, selling, offering for sale, and/or importing the “X” Modal boxer briefs would infringe the ’035

Patent. Stanfield’s performed the acts that constitute induced infringement with knowledge of the

’035 Patent and with knowledge that the induced acts would constitute infringement. For example,

on information and belief, Stanfield’s contracts with third-party importers for import of the “X”

Modal boxer briefs into the United States. By contracting in a manner that would cause third-party

importers to directly infringe one or more claims of the ’035 Patent, including at least claim 1,

Stanfield’s specifically intended to induce infringement of the ’035 Patent. As a further example,

on information and belief, Stanfield’s contracts with third-party retailers for sale and for offer for

sale of the “X” Modal boxer briefs by the third-party retailers. By contracting in a manner that

would cause third-party retailers to directly infringe one or more claims of the ’035 Patent, includ-

ing at least claim 1, Stanfield’s specifically intended to induce infringement of the ’035 Patent. By

selling and/or offering for sale the “X” Modal boxer briefs in a manner that would cause users to

directly infringe one or more claims of the ’035 Patent, including at least claim 1, Stanfield’s

specifically intended to induce infringement of the ’035 Patent. Accordingly, Stanfield’s has in-

duced and continues to induce third-party importers, retailers, and users to import, sell, offer for

sale, and use the “X” Modal boxer briefs in a manner that directly infringes the ’035 Patent, know-

ing that such import, sale, offer for sale, and use constitute direct infringement of the ’035 Patent.




                                                - 12 -
              Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 13 of 14




        45.     Stanfield’s is utilizing the technology claimed in the ’035 Patent without paying a

reasonable royalty. Stanfield’s is infringing the ’035 Patent in a manner best described as willful,

deliberate, in bad faith, and/or flagrant.

        46.     As a result of infringement of the ’035 Patent by Stanfield’s, Saxx has suffered

monetary damages, and seeks recovery in an amount adequate to compensate for that infringement,

but in no event less than a reasonable royalty for the use made of the invention by Stanfield’s with

interest and costs as fixed by the Court.

        47.     On information and belief, infringement of the ’035 Patent by Stanfield’s has been,

and continues to be willful and deliberate, and has caused substantial damage to Saxx.

                                      PRAYER FOR RELIEF

        Saxx requests the Court enter judgment against Stanfield’s as follows:

        (A)     That Stanfield’s has infringed the patent-in-suit in violation of 35 U.S.C. § 271;

        (B)     Awarding Saxx its damages suffered as a result of Stanfield’s infringement, includ-

ing but not limited to Stanfield’s profits, Saxx’s actual damages (including at least lost profits),

enhanced damages, exemplary damages, costs, prejudgment and post judgment interest, and rea-

sonable attorney fees;

        (C)     Finding this case to be exceptional within the meaning of 35 U.S.C. § 285;

        (D)     Awarding Saxx its costs, attorneys’ fees, expenses, and interest;

        (E)     Trebling Saxx’s damages from Stanfield’s due to willfulness;

        (F)     Enjoining further wrongful acts by Stanfield’s that would further irreparably injure

Saxx and its intellectual property; and

        (G)     Granting Saxx other and further relief as the Court may deem just and proper.




                                               - 13 -
         Case 6:20-cv-00415 Document 1 Filed 05/21/20 Page 14 of 14




                              DEMAND FOR JURY TRIAL

     Saxx hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.


Dated: May 21, 2020                        /s/ M. Craig Tyler
                                            M. Craig Tyler, Bar No. 00794762
                                            PERKINS COIE LLP
                                            500 W 2nd St, Suite 1900
                                            Austin, TX 78701-4687
                                            CTyler@perkinscoie.com
                                            Tel. No. 1.737.256.6113




                                            - 14 -
